Dillon, J.
The verdict is not against the weight of evidence. The judgment below must be affirmed, unless the verdict for the' defendants was brought about by erroneous rulings of the District Court. The errors complained of consist in erroneously giving and erroneously refusing to give certain instructions.
We proceed to examine the law as the court gave it to the jury. To determine whether the jury were correctly instructed, we must bear in mind the main or cardinal *57points in the case as it was made before the jury by the evidence.
l. partner-o?member to Tuna arm. The plaintiff’s action was against the firm. On the trial plaintiff claimed to recover against the firm, because he loaned the $300 to the firm, and not to O. P- Squires; and he claimed that if he loaned ft fte COuld recover it of the firm, notwithstanding any matter of defense or any equities which‘O. P. Squires, individually, might have, had he alone signed the instrument in suit.
How did the court instruct on this point ? It gave, at the plaintiff’s instance, the following to the jury: “ If the jury believe from the evidence that the plaintiff, E. B. Eutledge, advanced and loaned to the defendants the sum of money mentioned in the certificate of deposit in suit, and that the said defendants have not paid the same, then the plaintiff is entitled to recover.” This instruction, to say the least, is sufficiently • favorable to the plaintiff. We need not inquire whether it was erroneous as respects the defendants, for the verdict was in their favor.
The plaintiff asked two other instructions relating to this point in his case, which the court refused to give. These were correctly refused, either because embraced in the one given, or because connected with other and objectionable propositions.
As to the liability of the firm, we may at this place further notice the instruction which the court gave at the instance of the defendants, and of which plaintiff complains. The court told the jury “ that if the money was paid by C. P. Squires, individually, for the purpose of securing a substitute for himself, and not for the firm, or for firm - business, and these facts were known to the plaintiff, and plaintiff afterward returned the money to the defendant, to be held until it could be determined to *58whom the money rightfully belonged, then the firm of C. P. Squires & Co. are not liable to plaintiff on the paper sued on, even though signed in the firm nameespecially if the jury find from the evidence that the firm name was signed by mistake instead of the name of O. P. Squires.”
There is no just objection to this direction. It simply asserts that the firm would not be liable for the separate . and individual transactions of one of its members, when the party seeking to enforce such liability knew all the facts. This is elementary law. The instruction referred to is wholly silent as to what, in the case supposed therein, .would be the rights and liabilities of the individual partner who executed the paper.
Under the foregoing the jury must have found from the evidence that the transaction was that of C. P. Squires individually, that the plaintiff knew this, and that he did ■hot loan the money to the firm. If they did so find, it cannot be fairly claimed that such finding was not warranted by the testimony.
2. contract : . stimte. This disposes of the case against the firm. "We How proceed to inquire what were the instructions as respects the liability of O. P. S.quires ? He claimed and introduced evidence tending to show that ■his special' contract with Petty was, that he was to be received and accepted by the board at Davenport before he was entitled to the $300. The plaintiff denied that such was the contract, and affirmed that the contract was that Squires was to pay the $300 when Petty was accepted by the board at Burlington. Plaintiff introduced evidence tending to show that such was the contract.
At defendants’ instance, the court instructed that, “ if Squires contracted with Petty that the latter was to receive $300 on condition that he should be accepted, on examination by the board at Davenport ;• then if Petty was *59rejected by tbe board at Davenport, Squires is not liable to pay tbe money, and plaintiff cannot recover.”
The plaintiff excepted to this instruction. If the contract between Petty and Squires was such as this instruction supposes, and Petty was rejected, he would not be entitled to the money Squires agreed to pay, and in such case the money deposited for Petty would not belong to him. There was evidence upon which to base this instruction, and there was no substantial error in it. The plaintiff asked this instruction: “ If the jury believe from the evidence that the money was delivered originally to Capt. Putledge, the plaintiff, by C. P. Squires, to be delivered to Petty when said Petty should be accepted and mustered into the United States service, and a certificate of exemption issued by the board of enrollment, or when said Petty should arrive at the rendezvous at Davenport, and that1 said Petty was accepted and mustered into the service of the United States, and was, in pursuance thereof, sent to Davenport, then the money became the property of the plaintiff, and plaintiff .would be liable to said Petty, and plaintiff would, under this state of facts, be entitled to' recover.” This the court gave to the jury with the modification: “But if the substitute was rejected for being unfit for military service, before being finally mustered into the service, he would not be entitled to the money, nor would the plaintiff for him, and plaintiff would not be entitled to recover.”
Plaintiff excepted to the modification. The instruction as asked and given declared to the jury that if “ Petty was accepted and mustered into the service and in pursuance thereof sent to Davenport,” plaintiff could recover. To this plaintiff does not object, for the instruction was, thus far, as he asked it.
The modification presented to the jury the defendant’s side of the case, and declared, that if Petty “ was rejected *60before being finally mustered into the service,” plaintiff, could not recover. Plaintiff complains of the modification, but, as it seems to us, without just ground. It is simply the converse of the proposition embraced in the instruction which the plaintiff himself asked. Plaintiff, however, argues that the defendant’s right to exemption, and Petty’s right to the money, were perfect when Petty was received and mustered in by the Burlington board; and that the Davenport board had no authority to reject Petty; that they could “discharge” him, or, rather, recommend his discharge from the service, but they could not “reject him,” in the sense of holding that he had never been in the service. The Davenport board was organized by order of the secretary of war, under circular 67, before referred to.
We have been shown no statute of congress which this circular contravenes. Unless prohibited, this office could, without doubt, authorize the organization of such a board. But, assuming the validity of the circular, the plaintiff claims that, under a proper .construction of it, the boai’d at Davenport had no authority to reject Petty, but only authority to examine him, and, if found unfit, recommend his discharge as required by orders and army regulations. We admit that the language of the circular is, in this respect, somewhat ambiguous. But the uniform practice under it (as testified by Dr. Richardson, a member of the board and the only witness on this subject), was to examine all recruits, substitutes, etc., sent from various parts of the State, and to reject such as were found unfit. Thousands were thus examined by the board. Dr. Richardson positively testified that Petty “was rejected as a substitute upon examination, before being finally mustered in.” The record in this case presents no data which will enable or authorize us to hold, as a matter of law, that the Davenport board had no power *61to reject substitutes which had been accepted or sent forward by the board of enrollment.
As a matter of fact according to evidence, the Davenport board did exercise this power; claimed to exercise it, and in its exercise rejected Petty, and they did this, according to the testimony of Dr. Richardson, before he was “ finally mustered in.”
This makes the modification of the instruction proper under the evidence.
The foregoing covers all the substantial questions made on the trial or at least proper to be made upon the evidence.
It would too much extend this opinion to discuss in detail each instruction which is made the subject of complaint.
All have been carefully examined and no error has been found sufficiently grave to justify the reversal of a case, with the result of which, upon the evidence, we have no reason to feel dissatisfied.
There was no evidence given on the trial that this money belonged to or was claimed by the United States. Major Duncan’s letter'was not admitted for this purpose. And the plaintiff himself has settled with the United States, and was not obliged to account for the money now in suit. He simply claims that Major Duncan verbally ordered him to bring the action.
The judgment of the District Court is
Affirmed.